UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4846


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYAN DEVONAR TATE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:08-cr-00462-HMH-1)


Submitted:   August 14, 2014                 Decided:   August 25, 2014


Before NIEMEYER, DUNCAN, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Carrie Fisher Sherard, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bryan Devonar Tate appeals the district court’s order

revoking his supervised release and sentencing him to sixteen

months’ imprisonment.            Counsel initially filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

were no meritorious grounds for appeal but questioning whether

the    district    court      abused     its       discretion        by    revoking       Tate’s

supervised release and in imposing sentence.                              After conducting

our review pursuant to Anders, we sought supplemental briefing

to address whether the district court adequately explained the

reasons for its sentence.               Although we affirm the revocation of

Tate’s supervised release, we conclude that the district court’s

explanation was insufficient; thus, we vacate the sentence and

remand for resentencing.

            “A district court has broad discretion when imposing a

sentence    upon       revocation       of         supervised    release.”                United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                             Accordingly,

in     examining       a    revocation       sentence,          we        “take[]     a     more

deferential appellate posture concerning issues of fact and the

exercise      of       discretion        than        reasonableness            review        for

[G]uidelines sentences.”                United States v. Moulden, 478 F.3d
652, 656 (4th Cir. 2007) (internal quotation marks omitted).                                  We

will    affirm     a       revocation    sentence         that       falls     within        the

statutory maximum, unless we find the sentence to be “plainly

                                               2
unreasonable.”               United States v. Crudup, 461 F.3d 433, 437 (4th

Cir. 2006).             In reviewing a revocation sentence, we must first

determine “whether the sentence is unreasonable,” using the same

general analysis employed to review original sentences.                                        Id. at

438.         Only       if    we   find     a     sentence         to    be     procedurally       or

substantively            unreasonable           will        we     determine          whether      the

sentence is “plainly” so.                   Id. at 439.                 A sentence is plainly

unreasonable            if    it   “run[s]        afoul       of    clearly       settled        law.”

United States v. Thompson, 595 F.3d 544, 548 (4th Cir. 2010).

               A revocation sentence is procedurally reasonable if,

among other factors, the court provides a sufficient explanation

for    its    chosen          sentence.         Id.     at       547.      In    explaining       its

sentence, the district court is not required to “robotically

tick     through             [18   U.S.C.]        §     3553(a)’s          every        subsection,

particularly            when       imposing       a     within-Guidelines                sentence.”

United    States         v.    Powell,      650 F.3d 388,      395     (4th    Cir.     2011)

(internal       quotation          marks     omitted).              However,       “[w]here       the

defendant          or    prosecutor         presents          nonfrivolous             reasons    for

imposing       a    different        sentence          than       that    set     forth     in    the

advisory Guidelines, a district judge should address the party’s

arguments      and       explain      why    he       has    rejected         those     arguments.”

United    States         v.    Carter,      564 F.3d 325,      328     (4th    Cir.     2009)

(internal quotation marks omitted).                              Although a district court

imposing a revocation sentence need not provide as detailed an

                                                   3
explanation as that required in imposing an original sentence,

it “may not simply impose sentence without giving any indication

of   its       reason    for    doing    so.”         Thompson, 595 F.3d    at   547

(emphasis in original).               This is “clearly settled law.”                Id. at

548.

                Tate preserved his challenge to the adequacy of the

district court’s explanation by “drawing arguments from § 3553

for a sentence different than the one ultimately imposed” by the

district court.           United States v. Lynn, 592 F.3d 572, 578 (4th

Cir. 2010).        The Government has conceded that the court’s brief

statement was inadequate and that the court’s failure to provide

a    sufficient         explanation       renders       Tate’s     sentence        plainly

procedurally unreasonable.               Although we do not suggest that the

court did not listen to and consider the parties’ arguments, the

court’s        omission   of    any     explanation      for    its    chosen      sentence

violates our established precedent.                     Accordingly, being mindful

that       a   sufficient      explanation       is    necessary      “to    promote     the

perception        of    fair   sentencing”       and    “to    allow     for   meaningful

appellate        review,”      Gall v.     United      States,     552 U.S. 38,    50

(2007), we vacate the sentence and remand for resentencing. *



       *
       Having found the district court’s revocation sentence to
be procedurally flawed, we have not considered its substantive
reasonableness. See Carter, 564 F.3d at 328 (“If, and only if,
we find the sentence procedurally reasonable can we consider the
(Continued)
                                             4
               In accordance with Anders, we have reviewed the record

in this case and have found no other meritorious issues.                         This

court requires that counsel inform Tate in writing of his right

to petition the Supreme Court of the United States for further

review.     If Tate requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court   for    leave     to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Tate.            We dispense with oral argument because the

facts   and     legal    contentions     are   adequately      presented    in    the

materials      before    this    court   and   argument   would    not     aid    the

decisional process.        The mandate shall issue forthwith.

                                                           AFFIRMED IN PART,
                                                            VACATED IN PART,
                                                               AND REMANDED;
                                                  MANDATE TO ISSUE FORTHWITH




substantive reasonableness of the sentence.” (internal quotation
marks omitted)).



                                          5